EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1, 3-9, 11-17, 19, 23 & 26-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Before a biopsy or surgical procedure to remove a lesion within a breast, e.g., during a lumpectomy procedure, the location of the lesion must be identified. For example, mammography or ultrasound imaging may be used to identify and/or confirm the location of the lesion before the procedure. The resulting images may be used by a surgeon during the procedure to identify the location of the lesion and guide the surgeon, e.g., during dissection to access and/or remove the lesion. However, such images are generally two dimensional and therefore provide only limited guidance for localization of the lesion since the breast and any lesion to be removed are three-dimensional structures. Further, such images may provide only limited guidance in determining a proper margin around the lesion, i.e., defining a desired specimen volume to be removed.
The present invention solves the above-described problem in the prior art, by disclosing an apparatus and methods for localization of lesions or other tissue structures in advance of and/or during surgical, diagnostic, or other medical procedures by localizing implantable markers within a patient's body.
The prior art fails to teach or suggest an apparatus, the following limitations when their claim is taken as a whole:
Claim 1: “wherein as the distance from the light source to the marker increases, an intensity of the light striking the photosensitive diodes is reduced which results in less electrical energy being generated and the capacitor charging more slowly causing the capacitor to take longer to reach threshold voltage resulting in the interval between the RF pulses being extended” and other intervening limitations.
Claim 7: “wherein as the distance from the light source to the marker increases, an intensity of the light striking the energy convertor is reduced which results in less electrical energy being generated and the storage circuit charging more slowly causing the storage circuit to take longer to reach the predetermined threshold resulting in the time interval the intermittent RF signals being extended” and other intervening limitations.
Claim 14: “wherein as the distance from the light source to the marker increases, an intensity of the transmit light striking the energy convertor is reduced which results in less electrical energy being generated and the storage circuit charging more slowly causing the storage circuit to take longer to reach the threshold voltage resulting in the frequency of occurrence of the intermittent RF signals to be reduced” and other intervening limitations.
Claim 23: “wherein as the distance from the light source to the marker increases, an intensity of the light striking the energy converter is reduced which results in less electrical energy being converted resulting in more time until the threshold voltage is reached and resulting in the intervals of the intermittent RF signals being extended” and other intervening limitations.

Below are some examples of the deficiencies of the prior art:  
Fabian et al. (U.S. Patent 5,190,059 A) – Fabian teaches an apparatus for detecting a surgical implement in human or animal tissue has structure for defining a transmitting zone encompassing a surgical wound in the tissue. A battery powered marker is secured to a surgical implement positioned within the wound. Field generating structure is provided for generating within the transmitting zone an electromagnetic field having a predetermined frequency band. A signal generator generates a signal having a predetermined frequency band. The signal generator is operative to cause the field generating structure to generate the electromagnetic field, providing the marker with signal identity. A detector having an antenna located within the transmitting zone of the marker detects the marker signal irrespective of the marker's orientation therewithin.
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“wherein as the distance from the light source to the marker increases, an intensity of the light striking the photosensitive diodes is reduced which results in less electrical energy being generated and the capacitor charging more slowly causing the capacitor to take longer to reach threshold voltage resulting in the interval between the RF pulses being extended” and other intervening limitations.
Keren (U.S. Patent Application 9,110,156 A1) – Kim teaches the present invention provides an accurate and real-time acquisition and monitoring of three-dimensional location information about a target, in particular a target inside a subject's body during a medical procedure. This is achieved in accordance with the invention by marking the target location by a small-size location marker, which can be detected and located with high signal-to-noise ratio of the detection by a detection system located at a distance from the target. Provided by the invention is a location marker, a target location system utilizing such marker, and also a novel antenna system suitable to be used in the target location system. The marker of the present invention is a passive electronic device, which "responds" to an external high radio frequency electromagnetic field by a periodic time pattern of a single (certain fixed value) relatively low frequency, as compared to the known devices of the kind specified emitting a frequency coded signal. 
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“wherein as the distance from the light source to the marker increases, an intensity of the light striking the photosensitive diodes is reduced which results in less electrical energy being generated and the capacitor charging more slowly causing the capacitor to take longer to reach threshold voltage resulting in the interval between the RF pulses being extended” and other intervening limitations.

Petcavich et al. (U.S. Patent Application 2008/0086046 A1) – Pecavich teaches a medical tube has one or more permanent passive integrated transponders associated therewith that are capable of being located by a detection apparatus which senses the electromagnetic field strength gradient generated by each passive integrated transponder associated with the medical tube and indicates the value of the gradient to the user. In one embodiment, the passive integrated transponder is associated with the distal end of an endotracheal medical tube in a fixed orientation with an electromagnetic field pointing at a preferred angle of no more than 15 degrees to the longitudinal axis of the medical tube. The passive integrated transponder's static electromagnetic field is sensed by the detection apparatus and indicates the location of the distal end of the medical tube within a body.
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“wherein as the distance from the light source to the marker increases, an intensity of the light striking the photosensitive diodes is reduced which results in less electrical energy being generated and the capacitor charging more slowly causing the capacitor to take longer to reach threshold voltage resulting in the interval between the RF pulses being extended” and other intervening limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793